Case: 10-20698 Document: 00511422749 Page: 1 Date Filed: 03/24/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 24, 2011
                                     No. 10-20698
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

KIM MURRAY,

                                                   Plaintiff - Appellant

v.

MICHAEL J. ASTRUE, COMMISSIONER OF SOCIAL SECURITY,

                                                   Defendant - Appellee




                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:09-CV-4160


Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Kim Murray applied for Supplemental Security Income benefits. The
Social Security Administration denied her claim, and the district court denied
her appeal. We AFFIRM.
                    FACTUAL AND PROCEDURAL HISTORY
       Murray’s brief describes her history of suffering from bipolar disorder,
attention deficit hyperactivity disorder, and obsessive-compulsive personality


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-20698 Document: 00511422749 Page: 2 Date Filed: 03/24/2011



                                  No. 10-20698

disorder, with symptoms including but not limited to “instability, mood swings,
severe highs & low depressive states, anxiety, panic attacks, poor judgment,
[and] trouble focusing.” Because of these impairments, on September 10, 2007,
she filed for Supplemental Security Income benefits (“SSI”).
      An Administrative Law Judge (“ALJ”) within the Social Security
Administration held a hearing to determine whether Murray met the standard
to receive SSI. Murray testified at the hearing, as did her mother, her neighbor
Mrs. Keeler, an independent medical expert, and an independent vocational
expert. Murray was assisted by a non-attorney representative, although in
Murray’s briefing to this court she writes that at the time, she thought her
representative was an attorney.
      After considering the testimony and exhibits, the ALJ denied Murray’s
claim in a detailed written decision. It applied the usual sequential evaluation
process, which requires all five steps be satisfied before a claimant can receive
benefits. See 20 C.F.R. § 416.920(a)(4)(i)-(v); Bowling v. Shalala, 36 F.3d 431,
435 (5th Cir. 1994).    The ALJ found that Murray suffered from a severe
impairment, namely bipolar disorder and drug and alcohol abuse.              This
impairment, though, did not satisfy the severity and duration requirements
required to qualify for SSI. 20 C.F.R. §§ 416.909, 416.925. It also found that
Murray’s disabilities had not prevented her from working. The ALJ found “the
claimant is far more capable than she now alleges.” The ALJ instead accepted
the independent medical expert’s conclusion that Murray had “no serious
limitations that would preclude [her] ability to perform unskilled work,”
although the ALJ did find that such work needed to be low-stress and with
minimal public contact. The ALJ then accepted the independent vocational
expert’s testimony that jobs with her specific limitations existed in the national
and regional economy.



                                        2
    Case: 10-20698 Document: 00511422749 Page: 3 Date Filed: 03/24/2011



                                 No. 10-20698

      Murray challenged the ALJ’s decision in the Appeals Council of the Social
Security Administration. The Appeals Council found no basis for changing the
decision, and the ALJ’s ruling thus became the final decision of the
Commissioner of Social Security. 42 U.S.C. § 405(h).
      Murray then filed an appeal with the United States District Court. That
court reviewed the ALJ’s decision for substantial evidence, a legal standard that
we discuss below. It found the ALJ’s decision supported by substantial evidence
and affirmed the decision. Murray timely filed a notice of appeal in this court.
She asks that we reverse and grant her the benefits she seeks.
                                 DISCUSSION
      Murray is proceeding pro se, so we interpret her pleadings liberally,
affording her all reasonable inferences which can be drawn from them. In re
Texas Pig Stands, Inc., 610 F.3d 937, 941 n.4 (5th Cir. 2010). Murray has
appealed here because, she writes, “I don’t believe Appellee reviewed all of my
Letters & Information I highlighted and sent on Bi-Polar disorder, which I feel
is very important in understanding what I go through on a regular basis.”
Murray therefore disputes that the ALJ properly considered her Letters &
Information, but does not challenge the laws the ALJ applied in denying her
benefits. The information to which Murray refers consists mainly of printouts
from the websites of the National Alliance on Mental Illness and Wikipedia
explaining her impairments.
      When SSI applicants are denied because of the ALJ’s factual findings, we
can review only to determine whether “substantial evidence” supported the
ALJ’s decision.   42 U.S.C. § 405(g).   “Substantial evidence” means enough
evidence “that a reasonable mind might accept it as adequate to support a
conclusion.” Randall v. Sullivan, 956 F.2d 105, 109 (5th Cir. 1992) (citation
omitted).   “[W]e can not reweigh the evidence, try the issues de novo, or
substitute our judgement for that of the [Social Security Administration].” Id.

                                        3
    Case: 10-20698 Document: 00511422749 Page: 4 Date Filed: 03/24/2011



                                  No. 10-20698

Even though our review is limited, “it is imperative that we scrutinize the record
in its entirety to determine the reasonableness of the decision reached by the
[Social Security Administration] and whether substantial evidence exists to
support it.” Id.
      After reviewing the entire record, we conclude that the ALJ’s decision was
supported by substantial evidence. The ALJ was entitled to rely upon the
analysis of the independent medical expert that Murray’s impairments were not
severe and persistent enough to meet the requirements for SSI and did not
prevent her from performing unskilled work, albeit with certain limitations. See
Randall v. Astrue, 570 F.3d 651, 663 (5th Cir. 2009). Murray’s impairments had
not lasted or would not be expected to persist for a continuous period of at least
12 months, as required to receive SSI. 42 U.S.C. § 423(d)(1)(A); Bowling, 36 F.3d
at 435. The ALJ was also entitled to consider that during the period she claimed
to be disabled, Murray worked part-time assisting her neighbor Mrs. Keeler, and
could continue to perform similar tasks in the future. See Vaughan v. Shalala,
58 F.3d 129, 131 (5th Cir. 1995) (per curiam).
      For these reasons, the judgment is AFFIRMED.




                                        4